Citation Nr: 1106283	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to May 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), 
which, in pertinent part, denied service connection for residuals 
of a head injury.

This matter was previously before the Board in January 2010, at 
which time it was remanded for additional development.  It is now 
returned to the Board.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
Veteran has current residuals of an in-service head injury.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 101, 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that a letter dated in November 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter notified the Veteran of the evidence and 
information necessary to substantiate his claim and informed him 
of his and VA's respective responsibilities in obtaining such 
evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and post-service treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a 
VA examination in connection with the claim.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions, as to the appropriate disability rating 
or effective date to be assigned to the claim, are rendered moot; 
and no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the issue decided 
herein, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks service connection for residuals 
of a head injury. 

The evidence of record reveals that, in 1987, the Veteran 
received an in-service laceration to his scalp when an antenna 
hit his head.  Upon physical examination, the examiner noted a 2-
inch long laceration of the frontal scalp.  There was no loss of 
consciousness, blurred vision, nausea, or dizziness noted.  The 
Veteran was assessed with a superficial frontal laceration of the 
scalp.  The Veteran has also reported a history of numerous head 
injuries while in-service, specifically he suffered a head injury 
in-service when a tool box fell on him, when an antenna hit his 
head, and when he was hit with a barstool.  The claims file 
contains no post-service treatment records of any residuals of an 
in-service head injury. 

Based on the foregoing, the Board, in January 2010, found that a 
VA examination was necessary to confirm any residuals of a head 
injury, and to ascertain whether the Veteran's confirmed 
residuals of a head injury, to include a scar of the head, were 
related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 4.2, 19.9(a)(1).  

In March 2010, the Veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran reported that he lacerated 
his scalp in 1987 when he was underneath an aircraft in a hanger 
and hit his head on an antenna.  The examiner noted that medical 
records indicated a superficial laceration about 2 inches long 
that was cleansed and dressed.  There was no loss of 
consciousness at injury.  The Veteran was seen within 10 minutes 
of the incident by a medical care provider.  The Veteran reported 
to the examiner that there were no residual problems from this 
incident.  After examination, the Veteran was diagnosed with 
previous scalp laceration without residuals.  The examiner noted 
that there was no scar.  

The RO requested an addendum to this March 2010 VA examination 
report, asking for clarification regarding any residuals of the 
in-service scalp laceration, to include any scar.  The addendum 
opinion was provided in April 2010.  The examiner stated that the 
March 2010 examination of the Veteran was a normal examination 
for previous scalp laceration, and that no evidence of a scar was 
found.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for residuals of 
an in-service head injury.  In this case, the Veteran has no 
residuals of a head injury, to include a residual scar, related 
to the 1987 laceration.   As noted above, the existence of a 
current disorder is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim or the grant of the 
benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).    

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support a finding that the Veteran 
currently has diagnosed residuals of an in-service head injury. 

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has residuals related to head injuries in 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the existence and diagnosis of residuals of a head injury to be 
complex in nature.  See Woehlaert, supra (although the claimant 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Therefore, while the Veteran can report his 
symptoms, the Board finds that, as a lay person, the Veteran's 
statements regarding the existence of residuals of a head injury 
to be of little probative value, as he is not competent to opine 
on such a complex medical question.  In addition, the Board notes 
that the Veteran reported to the March 2010 examiner that there 
were no residual problems related to the superficial laceration 
that occurred in service.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has current residuals of an in-service head injury.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of a head injury is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


